Citation Nr: 0310154	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  99-03 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for urticaria, claimed 
as a skin condition due to undiagnosed illness.

2.  Entitlement to service connection for tremors of the head 
due to undiagnosed illness.

3.  Entitlement to an increased evaluation for chronic 
lumbosacral strain with early degenerative disease of the L5-
S1 region, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

K. Bunch, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to March 
1992, to include service in support of Operation Desert 
Shield/Storm from September 1990 to April 1991. 

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO), located in St. 
Petersburg, Florida.  A June 1998 rating decision denied 
service connection for disabilities claimed as due to 
undiagnosed illnesses, to include urticaria and tremors of 
the head.  In an August 1998 rating decision, the RO 
implemented the proposed reduction in rating for mechanical 
low back pain/strain. 

The veteran and his brother testified at a hearing at the RO 
in February 2000.  In October 2000, the RO restored the 20 
percent rating evaluation for the service-connected 
disability of the lower back, recharacterized as a right L5-
S1 paracentral disc bulge.  In January 2001, the Board 
remanded the veteran's claims for additional development.  
Subsequently, in a January 2003 rating decision, the RO 
recharacterized this issue as chronic lumbosacral strain with 
early degenerative disease of the L5-S1 region and continued 
the 20 percent evaluation.  




REMAND

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002).  In substance, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim for VA 
benefits.  In pertinent part, this law redefines the 
obligations of VA with respect to the duty to assist.  The 
provisions of the VCAA apply to all claims for VA benefits.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  In a June 1996 statement, the 
veteran indicated that he had treatment at the Hampton, 
Virginia VA Medical Center (VAMC) during 1993 and 1994 as 
well as from a Hamilton University physician, and that there 
is a neurological consultation report in which a Hampton 
physician opined that the veteran's urticaria was related to 
service.  It should be noted that there does not appear to be 
a Hamilton University located in Virginia, but that there 
does appear to be a Hampton University.  While the RO did 
request the records from the Hampton, Virginia VAMC, there is 
no indication of a documented negative reply in claims file.

The veteran also testified that he has received ongoing 
treatment from the Lake City and Gainesville, Florida VAMC's 
as well as an outpatient clinic located in Tallahassee, 
Florida.  Review of the record discloses that the most recent 
back examination was conducted in November 2002.  In the 
January 2001 Remand, the Board instructed the RO to schedule 
an examination of the veteran's low back with a neurologist.  
While a neurological examination was scheduled, it was 
subsequently canceled.  Under VCAA, VA's duty to assist the 
veteran includes obtaining recent medical records and a 
thorough and contemporaneous examination in order to 
determine the nature and extent of the veteran's 
disabilities.

Additionally, the Board notes that the regulations governing 
Diagnostic Code 5293 for intervertebral disc syndrome were 
revised effective on September 23, 2002.  As the veteran is 
service-connected for chronic lumbosacral strain with early 
degenerative disease of the L5-S1 region under Diagnostic 
Code 5292 for limitation of motion, with a notation of 
Diagnostic Code 5293 for intervertebral disc syndrome, these 
amendments must be considered and applied.  Where the law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  In this regard, the RO has not had the opportunity 
to review the veteran's claim in conjunction with the new 
legislation.  

As the Board received additional evidence and VA's duties to 
notify and assist a claimant, as redefined in the VCAA, have 
not been fulfilled, pursuant to a recent decision by the 
Federal Circuit Court of Appeals, the case must be remanded 
to the RO for review of the evidence in the first instance.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the regional office (RO) for the following 
development:


1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his skin, 
tremor, and back disorders since 1999.  
After securing the necessary release, the 
RO should obtain these records.

2.  Obtain records from the Lake City, Florida VAMC 
and the outpatient clinic located in Tallahassee, 
Florida during the period of July 2002 to the 
present, and from the Gainesville, Florida VAMC 
during the period of June 1999 to the present.  
Obtain any records from the Hampton, Virginia VAMC 
during the period of 1993 to 1994, particularly any 
neurological consultation reports.  The RO is also 
directed to note in the negative if any of them are 
unavailable.  

3.  After completion of  #1-2 above, schedule the 
veteran for a VA orthopedic and neurological 
examination to determine the nature and extent of 
his low back disorder.  The veteran's claims file 
should be made available to the examiner, and the 
examiner is requested to review the claims file in 
conjunction with the examination.  The examiner 
should provide ranges of motion of the lumbar 
spine.  The examiner should address the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. 
§ 4.40 (2002), as set forth in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  All special studies and 
tests should be performed.  If feasible, these 
determinations should be portrayed in terms of the 
degree of additional range of motion loss due to 
pain on use or during flare-ups.  A complete 
rationale should be given for all opinions and 
conclusions expressed.

4.   The RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 200w) are 
fully complied with and satisfied.  

5. Thereafter, the RO should readjudicate 
the veteran's claim to include 
consideration of the new criteria for 
intervertebral disc syndrome per Karnas, 
supra.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	CHERYL L. MASON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



